434 U.S. 356 (1978)
CARTER, PUBLIC VEHICLE LICENSE COMMISSIONER OF CHICAGO
v.
MILLER.
No. 76-1171.
Supreme Court of United States.
Argued November 29-30, 1977.
Decided January 17, 1978.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
William R. Quinlan argued the cause for petitioner. With him on the briefs were Daniel Pascale and Robert Retke.
Robert Masur argued the cause for respondent. With him on the briefs were Alan Freedman, Howard Eglit, and David Goldberger.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE BLACKMUN took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed by William B. Spann, Jr., and Robert B. McKay for the American Bar Assn.; and by James R. Madison and Norman C. Hile for the San Francisco Lawyers' Committee for Urban Affairs.